Title: From George Washington to Robert Lewis, 26 August 1793
From: Washington, George
To: Lewis, Robert



Dear Robert,
Philadelphia August 26th—93

Your letter of the 12th Inst: came to hand in due course of Post.
Nothing short of a very high price, would induce me to sell my small tract (of about 300 Acres) on Difficult Run in Loudoun County; for which, on Account of the Mill seat—quantity of Meadow land—contiguity to the Great Falls (where a town is erecting)—Georgetown, the Federal City, and Alexandria (from the last of which it is only 18 Miles[)]—I was, sometime before I left home, in treaty with a Dutchman for it at the annual Rent of Sixty pounds.
The lost Mountain tract which you speak of, in Loudoun County, wants explanation. I know not where it lyes, or what tract, at this moment, you allude to.
In my present way of thinking, scarcely double the price you offer for my Frederick Land would induce me to part with it. When the Shanondoah River is made Navigable—the accomplishment of which I entertain no doubt, in a short time—the value of lands contiguous thereto will rise in a ratio above calculation. Your Aunt & the family unite with me in best wishes for you & Mrs Lewis—I am your sincere friend and Affectionate Uncle

Go: Washington

